Title: From John Adams to Moses Lloyd Hill, 21 August 1818
From: Adams, John
To: Hill, Moses Lloyd



Sir
Quincy August.—21st 1818

Your first Ancestor in America lies buried in Quincy under a rough North Common Granite.
I lament the hard Case of General Sinclair a Gentleman of Letters Taste and Sense, a Soldier and Scientific Officer, but unfortunate; and you know Success secures Fame and Fortune Sometimes when Merit, without it, cannot.
“Careat Successibus Opto
Quisquis ab eventu, Factu notandu putat” was written in under a Portrait of Oliver Cromwell; but whether it was intended as a Compliment or a Sarcasm I know not.
Any provisions that has been or may be made for the Comfort of the Generals advanced Age, will be very grartifing to me
His advice to you, to look to your own Independence, and trust it to no Individual or Commander Community is founded in eternal Wisdom as well as in the Experience of General Sinclair and your / humble Servant 
John Adams